Exhibit 10.11
Executive Officers of
The Scotts Miracle-Gro Company
who are parties to form of
Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement for employees
participating in The Scotts Company LLC
Amended and Restated Executive Incentive Plan

              Date of Employee       Noncompetition,   Name and Principal
Position   Nonsolicitation   with The Scotts Miracle-Gro Company   Agreement  
Barry W. Sanders, President
  April 22, 2005
Vincent C. Brockman, Executive Vice President, General Counsel and Corporate
Secretary and Chief Ethics & Compliance Officer
  May 11, 2006
David C. Evans, Chief Financial Officer and Executive Vice President, Strategy
and Business Development
  May 20, 2006
Denise S. Stump, Executive Vice President, Global Human Resources
  August 8, 2006
James Lyski, Executive Vice President, Chief Marketing Officer
  April 6, 2011

 

